Case 2:18-cv-13533-AC-EAS ECF No. 34 filed 08/29/19            PageID.241      Page 1 of 9



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



TODD and MARICA BATES,

       Plaintiffs,

v.                                                                    Case No. 18-13533

GREEN FARMS CONDOMINIUM                                              HON. AVERN COHN
ASSOCIATION, THE HIGHLANDER
GROUP, and MAKOWER ABBATE
GUERRA WEGER VOLLMER, PLLC,

     Defendants.
__________________________________/

                     MEMORANDUM AND ORDER
     GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                             (Docs. 22, 23)
                                 AND
                          DISMISSING CASE1

                                      I. Introduction

       This is a consumers rights case. Plaintiffs Todd and Marcia Bates have sued the

following defendants: Green Farms Condominium Association (Association), the

Highlander Group (Highlander), and Makower Abbate Guerra Weger Vollmer PLLC (the

Law Firm). The complaint centers on a non-judicial foreclosure sale after plaintiffs failed

to pay condominium association dues. The complaint asserts the following claims:

       Count I - violation of the Fair Debt Collection Practices Act (FDCPA)
       Count II - Slander of Title
       Count III - Conversion
       Count IV - Conversion



       1
        Although originally scheduled for hearing, upon review of the parties’ papers, the
Court deems this matter appropriate for decision without oral argument. See Fed. R.
Civ. P. 78(b); E.D. Mich. LR 7.1(f)(2).
Case 2:18-cv-13533-AC-EAS ECF No. 34 filed 08/29/19             PageID.242     Page 2 of 9



       Before the Court is the Law Firm’s motion for judgment on the pleadings on the

grounds that based on the Supreme Court’s recent decision Obduskey v. McCarthy &

Holthus, 586 U.S. – (2019), plaintiffs do not have a viable claim under the FDCPA.2 The

other defendants have joined in the motion. For the reasons that follow, the motion will

be granted. In light of dismissing the federal claim, the Court will decline to exercise

supplemental jurisdiction over the state law claims. Further, given this determination,

plaintiff’s pending motion to compel (Doc. 32) and the Law Firm’s motion to quash (Doc.

31) will be denied as moot.

                                      II. Background

       Plaintiffs Todd and Marcia Bates owned a condominium unit in the Green Farms

Condominium community. Highlander was the property manager. Plaintiffs defaulted

on dues they owed to the Association. The Association retained the Law Firm to initiate

nonjudicial foreclosure proceedings. Ultimately, a third party purchased the

condominium unit at the foreclosure sale.

       Plaintiffs sued defendants in federal court, alleging that the actions taken in

connection with the nonjudicial foreclosure were abusive debt collection practices, in

violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. and state

law.

                                    III. Legal Standard

       Under Fed. R. Civ. P. 12(c) a party may move for judgment on the pleadings

under Rule 12(c) when the pleadings have closed, but the motion would not delay trial.



       2
       Previously, defendants moved for a stay pending the Supreme Court’s decision
in Obduskey. (Doc. 8). The Court denied a stay. (Doc. 16).

                                             2
Case 2:18-cv-13533-AC-EAS ECF No. 34 filed 08/29/19               PageID.243      Page 3 of 9



Fed. R. Civ. P. 12(c).

       A Rule 12(c) motion is reviewed by “using the same standard as applies to a

review of a motion to dismiss under Rule 12(b)(6).” JPMorgan Chase Bank, N.A. v.

Winget, 510 F.3d 577, 581 (6th Cir. 2007). Rule 12(b)(6) permits district courts to

dismiss a complaint that fails “to state a claim upon which relief can be granted.” To

survive a motion to dismiss under Rule 12(b)(6), a plaintiff must show that her complaint

alleges facts which, if true, would entitle her to relief. First American Title Co. v.

DeVaugh, 480 F.3d 438, 443 (6th Cir. 2007). A complaint must contain allegations to

support all of the “material elements necessary to sustain a recovery under some viable

legal theory.” Weiner v. Klais & Co., 108 F.3d 86, 88 (6th Cir. 1997). The factual

allegations of the complaint must be enough to raise a right to relief above the

speculative level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Further, a

court is “not bound to accept as true a legal conclusion couched as a factual allegation.”

Id.

                                       IV. Discussion

                                      A. FDCPA Claim

       Plaintiffs allege that the Law Firm and Highlander violated the FDCPA. They

have not asserted a FDCPA claim against Green Farm.

       The FDCPA’s stated purpose is to prohibit “debt collectors” from engaging in

“abusive debt collection practices.” 15 U.S.C. § 1692(e). Thus, in order to establish

liability under the statute’s substantive provisions, the alleged conduct must have been

taken by a “debt collector” “in connection with the collection of any debt.” See, e.g., 15

U.S.C. § 1692c(a)-(b), 1692d, 1692e, 1692g. As the Sixth Circuit has observed,


                                              3
Case 2:18-cv-13533-AC-EAS ECF No. 34 filed 08/29/19              PageID.244      Page 4 of 9



“[d]espite the Act’s pivotal use of the concept, however, it does not define debt

collection. While the concept may seem straightforward enough, confusion has arisen”

regarding whether nonjudicial foreclosure is debt collection under the FDCPA. Glazer v.

Chase Home Fin. LLC, 704 F.3d 453, 460 (6th Cir. 2013), abrogated by Obduskey v.

McCarthy & Holthus LLP, 586 U.S. – (2019). That confusion led to a circuit split,

discussed in Glazer, which noted the majority view that “the enforcement of a security

interest, which is precisely what mortgage foreclosure is, is not debt collection.” Id. at

460 (citations omitted). While Glazer noted this view’s “pervasiveness in the district

courts,” it concluded that

       mortgage foreclosure is debt collection under the Act. Lawyers who meet the
       general definition of a “debt collector” must comply with the FDCPA when
       engaged in mortgage foreclosure…. In this case, the district court held that RACJ
       [the defendant Law Firm] was not engaged in debt collection when it sought to
       foreclose on the Klie property. That decision was erroneous, and the judgment
       must be reversed.

Id. at 460, 464.

       Until the Supreme Court’s decision in Obduskey, courts in this circuit, bound by

Glazer, applied the FDCPA’s debt-collector-related prohibitions to law firms engaged in

nonjudicial foreclosure proceedings. In Obduskey, however, the Supreme Court

unanimously held – like the majority view discussed in Glazer, 704 F.3d at 460 – that a

law firm engaged in nonjudicial foreclosure proceedings is enforcing a security interest

and not collecting a debt, and therefore cannot be subject to liability under the FDCPA.

Obduskey, 586 U.S. --, slip op. at 5 – 8. The Supreme Court reasoned that “[f]irst, and

most decisive, is the text of the Act itself.” Obduskey, 586 U.S. --, slip op. at 5.



       Specifically, the Supreme Court held that

                                              4
Case 2:18-cv-13533-AC-EAS ECF No. 34 filed 08/29/19             PageID.245      Page 5 of 9




       the limited-purpose definition poses a serious, indeed an insurmountable,
       obstacle to subjecting McCarthy [the defendant Law Firm] to the main coverage
       of the Act. It says that “[f]or the purpose of section 1692f(6) [a separate provision
       of the FDCPA which is not alleged to be at issue in this case],” a debt collector
       “also includes” a business, like McCarthy, “the principal purpose of which is the
       enforcement of security interests.” § 1692a(6).

Id. (emphasis in original).

       Here, plaintiffs allege that the Law Firm violated sections 1692(d) and

1692e(2)(A) of the FDCPA when it “wrongfully recorded a lien against plaintiffs[’] real

estate and foreclosed on the real estate by advertisement.” See Complaint at ¶¶ 11 –

12. Although section 1692(d) discusses Congress’s authority to regulate debt collection

because of its effect on interstate commerce, the Court assumes that plaintiffs meant to

reference 15 U.S.C. § 1692d, which prohibits a debt collector from engaging in certain

abusive debt collection practices. Likewise, 15 U.S.C. § 1692e(2)(A) prohibits a debt

collector from making certain false, deceptive or misleading representations in

connection with its debt collection efforts. It cannot be disputed, however, that both of

these provisions apply only to debt collectors engaged in debt collection, which under

Obduskey, does not include Law Firms that are engaged in handling nonjudicial

foreclosures.

       Plaintiffs’ complaint alleges that the Law Firm handles nonjudicial foreclosures for

its clients, and that their FDCPA claims against the Law Firm arise from its handling of

nonjudicial foreclosure proceedings relative to their condominium unit. See Complaint

at ¶¶ 4 – 5, 11 – 13. In light of Obduskey, plaintiffs do not have a viable FDCPA claim

against the Law Firm.

       In response, plaintiffs appear to assert two arguments for why Obduskey does


                                             5
Case 2:18-cv-13533-AC-EAS ECF No. 34 filed 08/29/19               PageID.246      Page 6 of 9



not apply. Plaintiffs first say that the Law Firm is estopped from making this argument

because its letters to plaintiffs included the standard disclaimer language discussed in

15 U.S.C. § 1692e(11) which, plaintiffs contend, operates as an admission that the Law

Firm’s actions constituted debt collection activity. This argument does not carry the day.

The Sixth Circuit has held that “the mere fact that the letter states at the bottom that it ‘is

an attempt to collect a debt’ does not transform the letter into an unlawful demand for

payment.” Lewis v. ACB Business Services, Inc., 135 F.3d 389, 399 (6th Cir. 1998). In

other words, a disclaimer identifying the communication as an “attempt to collect a debt”

is “legally irrelevant” to the issue of whether a communication is subject to the FDCPA.

Goodson v. Bank of America, N.A., 600 F. App’x 422, 432 (6th Cir. 2015), quoting

Maynard v. Cannon, 401 F. App’x 389 (10th Cir. 2010). As such, the disclaimer on the

Law Firm’s letters is not dispositive as to whether the Law Firm was engaged in debt

collection activity, which, under Obduskey, it was not.

       Plaintiffs’ next argument is that Obduskey is distinguishable for the reason that

the instant complaint alleges that the Law Firm was engaged in more than

security-interest enforcement. This argument also fails. Indeed, the plaintiff in

Obduskey also alleged that the defendant Law Firm “engaged in more than

security-interest enforcement by sending notices that any ordinary homeowner would

understand as an attempt to collect a debt.” Obduskey, 139 S.Ct. at 1039 (emphasis in

original). The Supreme Court rejected this argument: “[B]ecause he who wills the ends

must will the necessary means, we think the Act’s (partial) exclusion of ‘the enforcement

of security interests’ must also exclude the legal means required to do so.” Id. Thus, the

Supreme Court held that certain actions allegedly taken by the defendant Law Firm that


                                              6
Case 2:18-cv-13533-AC-EAS ECF No. 34 filed 08/29/19             PageID.247      Page 7 of 9



were distinct from its handling of nonjudicial foreclosure proceedings, but that were “the

necessary means… to do so,” did not remove it from the exclusion. Id. at 1039 – 1040.

The same conclusion obtains here.

       Overall, the complaint makes clear that the FDCPA claim against the Law Firm

was based upon the Law Firm’s initiation of nonjudicial foreclosure proceedings and

ultimately a third party’s purchase of plaintiffs’ condominium unit at the foreclosure sale.

See Complaint at ¶¶ 11 – 15. Under Obduskey, this activity does not give rise to a

FDCPA claim.

       To the extent plaintiffs refer to paragraph 12 of their complaint, which includes an

allegation that the Law Firm “falsely represented the character, amount or legal status of

plaintiff’s condominium association dues, as delinquent, held the cashiers [sic] checks

paid by your plaintiffs and overstated and falsely added charges in violation of 15 U.S.C.

§ 1692e(2)(A) and recorded a false lien and foreclosed on the real property.” This

allegation does not save plaintiffs’ FDCPA claim. The allegation is conclusory and does

not satisfy the pleading standard set forth in Rule 8. The complaint does not, for

example, set forth the nature, amount or date of the “overstated and falsely added”

charges, which information clearly was in p

laintiffs’ possession at the time they filed their complaint. Moreover, the actions taken

by the Law Firm as alleged in paragraph 12 of the complaint, i.e., providing plaintiffs

with notice of their default and recording the condominium association’s lien, are a

necessary predicate to initiating nonjudicial foreclosure proceedings under Michigan

law. As in Obduskey, these allegations do not make out a claim against a Law Firm

under the FDCPA for handling nonjudicial foreclosures for their clients. Accordingly,


                                              7
Case 2:18-cv-13533-AC-EAS ECF No. 34 filed 08/29/19               PageID.248      Page 8 of 9



plaintiffs’ FDCPA claims against the Law Firm must be dismissed.

       As to Highlander, while it is not a Law Firm, the claim against them still fails.

First, plaintiffs make the bare bones allegation that Highlander is a “debt collector” but

fail to articulate any facts to support this allegation. Second, as made clear in plaintiffs’

response to the Law Firm’s motion, all of the correspondence relevant to plaintiffs’

FDCPA claim is from the Law Firm, not Highlander. There are no specific factual

allegations against Highlander to form a viable claim under the FDCPA.

                      B. Supplemental Jurisdiction/Pending Motions

       In light of the dismissal of the federal claim, the Court must consider its

jurisdiction. Although the Court has supplemental jurisdiction over plaintiffs’ state-law

claims under 28 U.S.C. § 1367(a),3 it may decline to exercise supplemental jurisdiction if

the state-law claim “substantially predominates over the claim or claims over which the

district court has original jurisdiction,” or if “there are other compelling reasons for

declining jurisdiction.” Id. § 1367(c)(2), (c)(4).

       Here, plaintiffs’ state law claims would be more appropriately adjudicated by the

state court. See § 1367(c) (1), (c)(4); Padilla v. City of Saginaw, 867 F. Supp. 1309,

1315 (E.D. Mich.1994). Therefore, the Court declines to exercise supplemental

jurisdiction over the state law claims. Accordingly, Counts II - IV will be dismissed.

                                        V. Conclusion

       While it is unfortunate that plaintiffs lost their home for non-payment of



       3
         28 U.S.C. § 1367 provides that “the district court shall have supplemental
jurisdiction over all other claims that are so related to the claims in the action within
such original jurisdiction that they form a part of the same case or controversy.” 28
U.S.C. § 1367(a)

                                               8
Case 2:18-cv-13533-AC-EAS ECF No. 34 filed 08/29/19           PageID.249     Page 9 of 9



association dues, their remedy, if any, does not lie in federal court under the FDCPA.

Accordingly, defendants’ motion is GRANTED. Count I is DISMISSED. Counts II - IV

are DISMISSED WITHOUT PREJUDICE.

       With respect to the pending discovery motions - plaintiffs’ motion to compel and

the Law Firm’s motion to quash - these motions are MOOT in light of the dismissal of all

of plaintiffs’ claims.

       This case is DISMISSED.

       SO ORDERED.


                                                S/Avern Cohn
                                                AVERN COHN
                                                UNITED STATES DISTRICT JUDGE

Dated: 8/29/2019
      Detroit, Michigan




                                            9
